Opinion issued August 1, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00406-CR
____________

RUDY VICTOR JARAMILLO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 11
Harris County, Texas
Trial Court Cause No. 1042246



MEMORANDUM  OPINION
	Appellant pleaded guilty to a jury to the offense of burglary of a motor
vehicle.  Punishment was assessed at confinement for 180 days.  Appellant filed
timely notice of appeal.
	Before the record had been filed in this Court, (1) a hearing was conducted in
the trial court at which appellant, his counsel, and an assistant district attorney were
present.  Under questioning by his counsel, appellant expressed his desire to
withdraw the notice of appeal in this case.
	No written motion to withdraw the appeal has been filed.  See Tex. R. App.
P. 42.2(a).  However, we  believe that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Mirabal and Taft.
Do not publish.  Tex. R. App. P. 47.
1.    	"Once the record has been filed in the appellate court, all further proceedings
in the trial court . . . will be suspended until the trial court receives the
appellate-court mandate."  Tex. R. App. P. 25.2(e).